Citation Nr: 1701106	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  11-12 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability evaluation for left spontaneous pneumothorax, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1982 to August 1985.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before a Decision Review Officer at the RO in December 2010.  A copy of the transcript is associated with the claims file.

This matter was previously before the Board in February 2016, at which time the issue on appeal was remanded for additional development.  A supplemental statement of the case was most recently issued in May 2016.  The case was returned to the Board for appellate consideration. 


FINDING OF FACT

Left spontaneous pneumothorax is not symptomatic or productive of disability; the Veteran's impaired pulmonary function and shortness of breath are related to a nonservice-connected disability.  


CONCLUSION OF LAW

Entitlement to a compensable disability rating for left spontaneous pneumothorax is denied. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.97, Diagnostic Code 6843 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for an increased disability rating, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. The Veteran was afforded VA examinations responsive to the claim for an increased disability rating.  The examination reports contain all the findings needed to rate the Veteran's service-connected left spontaneous pneumothorax, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

The Board also observes that the Decision Review Officer, who conducted the Veteran's December 2010 hearing at the RO explained the concept of a claim for an increased disability rating, as well as explained the evaluation process.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected left spontaneous pneumothorax has not materially changed and a uniform evaluation is warranted.  

The Veteran's service-connected left spontaneous pneumothorax is rated as noncompensable (0 percent) pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6843.  Ratings under this Diagnostic Code are evaluated according to the General Rating Formula for Restrictive Lung Disease.

A 10 percent rating is warranted for Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; diffusing capacity of the lungs for carbon monoxide measured in a single breath (DLCO (SB)) of 60- to 80-percent predicted.  A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted. Ratings in excess of 30 percent are also available but not for application under the facts of this appeal.  38 C.F.R. § 4.97, Diagnostic Code 6843.

Pulmonary function tests are required except:  (i) when the results of a maximum exercise capacity test are of record and are 15 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; or (iv) when outpatient therapy oxygen is required.  38 C.F.R. § 4.96(d)(1). 

If the DLCO (SB) test is not of record, evaluation is based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case. 38 C.F.R. § 4.96(d)(2). 

When the pulmonary function tests are not consistent with clinical findings, evaluation is based on the pulmonary function tests unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case.  38 C.F.R. § 4.96 (d)(3). 

Post-bronchodilator studies are required when pulmonary function tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator tests should not be done and states why.  38 C.F.R. § 4.96(d)(4). When evaluating based on pulmonary function tests, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes.  38 C.F.R. § 4.96(d)(5). 

When there is a disparity between the results of different pulmonary function test FEV-1 and FVC results, so that the level of evaluation would be different depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is used.  38 C.F.R. § 4.96(d)(6). 

Finally, if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.  38 C.F.R. § 4.96(d)(7).

The Veteran contends that his service-connected left spontaneous pneumothorax is more severe than the symptoms contemplated by the current noncompensable (0 percent) disability rating.  At the March 2009 VA examination, the Veteran reported experiencing shortness of breath upon exertion and coughing related to his service-connected left spontaneous pneumothorax.  

The March 2009 VA respiratory examination report notes that the Veteran's lungs were clear to auscultation and percussion bilaterally.  The VA examination report notes that the Veteran has good breath sounds bilaterally.  An addendum to the VA examination report, following pulmonary function tests shows that the Veteran had FEV-1 of 75 percent predicted, FEV-1/FVC of 77 percent predicated, and DLCO of 51 percent predicted.  

In February 2010, the Veteran's claims file was reviewed for purposes of a medical opinion.  The VA examiner noted that the Veteran had a distant history, in 1984, of a spontaneous left pneumothorax.  The VA examiner also noted that the Veteran reported shortness of breath and had activity limitations; the Veteran had a history of daily flares of dyspnea on exertion, and that the Veteran used inhalers in the past with some relief.  Treatment records reflect a respiratory rate of 20 with clear lung fields, and without clubbing, cyanosis, or edema; a February 2010 chest x-ray showed emphysema with bolus disease predominating in the upper lobes and in the retrosternal air space.  Pulmonary function testing conducted in November 2009 revealed FEV-1 was 84 percent predicated, FEV-1/FVC of 80 percent predicted, and DLCO of 51 percent predicted.  A February 2010 lung ventilation perfusion scan to rule out chronic pulmonary emboli did not show any large mismatched perfusion defects consistent with pulmonary embolism.  

The VA examiner observed that the Veteran was followed by his primary care physician for obstructive sleep apnea with known pulmonary hypertension, ongoing tobacco abuse, and tachypnea with dyspnea.  The VA examiner opined that the Veteran's marked dyspnea did not have a totally clear etiology but that it was clear that none of his symptoms were related to his single, service-connected left spontaneous pneumothorax 26 years ago.

At a December 2010 hearing before a Decision Review Officer at the RO, the Veteran testified that he experiences shortness of breath, accelerated heart rate, dizziness, and abnormal pulmonary function tests.  He reported that his symptoms had been attributed to pulmonary hypertension, and that he was told that his pulmonary hypertension was related to his service-connected left spontaneous pneumothorax.  His sister testified that his symptoms interfered with the Veteran's ability to complete tasks.  

The Veteran was afforded another VA respiratory examination in April 2016.  According to the report, the Veteran reported a history of treatment for a pneumothorax in service; the Veteran reported that he was hospitalized for a week, with 30 days convalescence.  He complained of dyspnea on exertion and productive cough; according to the Veteran his shortness of breath has been increasing since service.  The Veteran reported that he used two inhaled medications to control his symptoms.  He also reported that he began smoking cigarettes in 1982, and that he still smokes a pack every 3-4 days.  The VA examiner noted that treatment records reflect that the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD) in 2012, and that the Veteran's inhalational bronchodilator therapy was prescribed for treatment of COPD symptoms.  Physical examination showed diffuse rhonchi and prolonged expiratory phase of the lungs, without rales.  A chest x-ray report reflects that the Veteran did not have acute cardiopulmonary disease; the left lung, where the pneumothorax occurred in service, was clear.  Pulmonary function test results were not valid for interpretation due to inconsistent expiratory efforts by the Veteran, who complained of abdominal cramps and dizziness.  

An April 2016 VA medical opinion states that the Veteran's current complaints of shortness of breath are not related to, or symptoms of, his service-connected left spontaneous pneumothorax.  The VA examiner noted that the spontaneous pneumothorax is a benign, self-limiting condition that can even heal without medical intervention.  In the Veteran's case, it was treated with a chest tube placement, and the Veteran had a complete recovery, without residual functional deficits or disabilities.  The VA examiner noted that the Veteran's complaints of shortness of breath were first documented in 2008, 24 years after his discharge from service, and that the Veteran was diagnosed with COPD in 2012.  The VA examiner also noted that the Veteran is a lifelong smoker and opined that the Veteran's shortness of breath is more likely related to his COPD.

A May 2016 VA addendum opinion clarified that the Veteran's COPD is not related to the left spontaneous pneumothorax that the Veteran had in service.  The VA examiner reiterated that the Veteran does not have any residuals of the spontaneous pneumothorax.  The VA examiner also opined that the Veteran's COPD is more likely related to the Veteran's many years of smoking cigarettes. 

The Board has reviewed the evidence for the entire period involved in this claim, and finds that there is no period during which the Veteran met the criteria for a compensable disability rating for the service-connected left spontaneous pneumothorax.  The evidence of record demonstrates that the Veteran's service-connected left spontaneous pneumothorax resolved without residuals and the Veteran's current symptoms, including impaired pulmonary function, shortness of breath on exertion, and accelerated heart rate, are not the result of his left spontaneous pneumothorax, but rather are related to a non-service-connected disability, namely COPD.

To the extent that the Veteran utilizes inhalational bronchodilator therapy or other inhalational medication, and pulmonary function tests revealed a FEV-1 of less than 71-80 percent predicted or a FEV-1/FVC of 71-80 percent, the Board points out that the Veteran's impaired pulmonary function has been associated with the Veteran's nonservice-connected COPD, which is associated with his lengthy history of cigarette smoking.  In this regard, the Board points out that the April 2016 and May 2016 VA examiners associated the Veteran's symptoms to his non-service-connected COPD.  The VA examiners also found that the Veteran's COPD is due to his lengthy history of cigarette smoking, not his service-connected left spontaneous pneumothorax.   The Board acknowledges that the Veteran consistently and credibly reported, and received treatment for, shortness of breath and impaired pulmonary function.  However, as noted earlier, the Veteran's symptoms are not associated with the Veteran's service-connected left spontaneous pneumothorax.  The Board also observes that the Veteran testified before the DRO that his symptoms had been associated with pulmonary hypertension.  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not support a compensable disability rating.  

Based on the above, the weight of the evidence demonstrates that the Veteran's service-connected left spontaneous pneumothorax resolved without residuals and the Veteran's symptoms, including impaired pulmonary function, shortness of breath on exertion, and accelerated heart rate are not a result of the service-connected left spontaneous pneumothorax, but rather are related to a nonservice-connected disability, specifically, COPD, which in turn, is related to the Veteran's cigarette smoking.  Therefore, the Board finds that the criteria for a compensable disability rating have not been met or more nearly approximated under Diagnostic Code 6843 for the service-connected left spontaneous pneumothorax for any part of the rating period on appeal.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, as to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the Veteran does not have any residuals of left spontaneous pneumothorax; nonetheless, the applicable rating criteria were contemplated.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and the VA treatment records, which provided the basis for the disability rating that was assigned.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the Veteran's left spontaneous pneumothorax is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with left spontaneous pneumothorax, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a compensable disability rating for left spontaneous pneumothorax is denied. 




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


